Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1252 Page 1 of 12




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                     SOUTHERN DISTRICT OF CALIFORNIA
 10    MELISSA MORAND-DOXZON, on                      Case No. 20-cv-1258 DMS (BLM)
       behalf of herself, all others similarly
 11    situated, and on behalf of the general         ORDER GRANTING MOTION
       public,                                        FOR LEAVE TO AMEND
 12
                    Plaintiff,
 13
             v.
 14
       DELAWARE NORTH
 15    COMPANIES SPORTSERVICE,
       INC.; CALIFORNIA
 16    SPORTSERVICE, INC.; and DOES
       1-100,
 17
                    Defendants.
 18
 19
 20         Pending before the Court is Plaintiff Melissa Morand-Doxzon’s motion for
 21   leave to amend. Defendants Delaware North Companies Sportservice, Inc. and
 22   California Sportservice, Inc. filed a response in opposition to Plaintiff’s motion.
 23   Plaintiff filed a reply. For the following reasons, the Court grants Plaintiff’s motion.
 24                                              I.
 25                                     BACKGROUND
 26         Plaintiff Melissa Morand-Doxzon was formerly employed by Defendants as
 27   a Club Bartender. (ECF No. 1-3 at 3.) On May 26, 2020, Plaintiff, on behalf of
 28   herself, all others similarly situated, and on behalf of the general public, commenced

                                                 –1–                     20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1253 Page 2 of 12




  1   the present action against Defendants in the San Diego County Superior Court. The
  2   Complaint alleges nine claims for relief: (1) failure to pay all straight time wages,
  3   (2) failure to pay all overtime wages, (3) failure to provide meal periods, in violation
  4   of Cal. Labor Code §§ 226.7 and 512 and the applicable California Industrial
  5   Welfare Commission (“IWC”) Wage Order, (4) failure to authorize and permit rest
  6   periods, in violation of Cal. Labor Code § 226.7 and the applicable IWC Wage
  7   Order, (5) failure to provide suitable resting facilities for meal or rest periods, in
  8   violation of Cal. Labor Code § 226.7 and the applicable IWC Wage Orders,
  9   (6) knowing and intentional failure to comply with itemized employee wage
 10   statement provisions, in violation of Cal. Labor Code §§ 226, 1174 and 1175, and
 11   the applicable IWC Wage Order, (7) failure to pay all wages due at the time of
 12   termination of employment, in violation of Cal. Labor Code §§ 201–203,
 13   (8) violations of the Labor Code Private Attorneys General Act of 2004 (“PAGA”),
 14   and (9) violation of unfair competition law, under Cal. Bus. & Prof. Code § 17200
 15   et seq. (ECF No. 1-2.) The proposed class is defined as “[a]ll persons who are
 16   employed or have been employed by Defendants in the State of California as hourly,
 17   Non-Exempt Employees during the period of the relevant statute of limitations.” (Id.
 18   at 14.) On July 6, 2020, Defendants removed the case to this Court based on (1) the
 19   Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332, and (2) Section 301
 20   of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185.
 21         On August 12, 2020, the Court issued its Scheduling Order Regulating
 22   Discovery and Other Pre-Trial Proceedings. The Order provided that any “motion
 23   to join other parties, to amend the pleadings, or to file additional pleadings shall be
 24   filed by October 9, 2020.” (ECF No. 11.)
 25         On October 9, 2020, Plaintiff filed a motion requesting leave to amend her
 26   complaint under Rule 15(a) of the Federal Rules of Civil Procedure (“Rule 15(a)”),
 27   accompanied by a proposed first amended complaint (“FAC”). The FAC adds San
 28   Diego Sportservice, Inc. (“San Diego Sportservice”) as a defendant to the action and

                                                –2–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1254 Page 3 of 12




  1   further adds Ross Geraci as a plaintiff. Defendants argue the Court should deny
  2   Plaintiff’s motion because it violates the permissive joinder provisions of Rule 20 of
  3   the Federal Rules of Civil Procedure (“Rule 20”), and, alternatively, fails to meet the
  4   requirements of Rule 15(a).
  5                                             II.
  6                                  LEGAL STANDARDS
  7         A. Rule 15(a) Standard
  8         Under Rule 15(a), a party may amend her pleading “once as a matter of course
  9   at any time before a responsive pleading is served.” Fed. R. Civ. P. 15(a)(1).
 10   Otherwise, a party may amend “only by leave of the court or by written consent of
 11   the adverse party.” Id. 15(a)(2). Rule 15 mandates that district courts “should freely
 12   give leave [to amend] when justice so requires.” Id. Therefore, the decision to grant
 13   leave to amend is one that rests in the discretion of the trial court. See International
 14   Ass'n of Machinists & Aerospace Workers v. Republic Airlines, 761 F.2d 1386, 1390
 15   (9th Cir. 1985). “This policy is to be applied with extreme liberality.” Eminence
 16   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quotation
 17   omitted). However, leave to amend “is not to be granted automatically.” Jackson
 18   v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990).
 19         In determining whether to allow an amendment, courts generally consider five
 20   factors, known as the Foman factors: (1) “undue delay,” (2) “bad faith or dilatory
 21   motive on the part of the movant,” (3) “repeated failure to cure deficiencies by
 22   amendments previously allowed,” (4) “undue prejudice to the opposing party by
 23   virtue of allowance of the amendment,” and (5) “futility of amendment.” Foman v.
 24   Davis, 371 U.S. 178, 182 (1962); see also Smith v. Pac. Prop. Dev. Co., 358 F.3d
 25   1097, 1101 (9th Cir. 2004) (citing the Foman factors). “Not all of the [Foman]
 26   factors merit equal weight…. [I]t is the consideration of prejudice to the opposing
 27   party that carries the greatest weight.” Eminence Capital, 316 F.3d at 1052 (citing
 28   DCD Programs Ltd. v. Leighton, 833 F.2d 183, 185 (9th Cir. 1987)); Howey v.

                                                –3–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1255 Page 4 of 12




  1   United States, 481 F.2d 1187, 1190 (9th Cir. 1973) (“the crucial factor is the
  2   resulting prejudice to the opposing party”).
  3         While a court’s “liberality in granting leave to amend is not dependent on
  4   whether the amendment will add causes of action or parties,” DCD Programs, 833
  5   F.2d at 186, both Rule 15 and Rule 20 are implicated when a party moves to amend
  6   its complaint to add a party. See Desert Empire Bank v. Ins. Co. of North Am., 623
  7   F.2d 1371, 1374 (9th Cir. 1980) (“plaintiff's petition to amend its pleadings to add
  8   [a party] brings into consideration Rules 15 and 20 of the Federal Rules of Civil
  9   Procedure”).
 10         B. Rule 20 Standard
 11         Rule 20(a) imposes two requirements for joining parties to an action: “(1) a
 12   right to relief must be asserted by, or against, each plaintiff or defendant relating to
 13   or arising out of the same transaction or occurrence; and (2) some question of law or
 14   fact common to all the parties will arise in the action.” League to Save Lake Tahoe
 15   v. Tahoe Reg’l Plan. Agency, 558 F.2d 914, 917 (9th Cir. 1977); Fed. R. Civ. P.
 16   20(a)(1)–(2).
 17         In addition to these two requirements, “a trial court must consider … other
 18   relevant factors ... in order to determine whether the permissive joinder of a party
 19   will comport with the principles of fundamental fairness.” Desert Empire Bank, 623
 20   F.2d at 1375. These factors are: (1) “possible prejudice that may result to any of the
 21   parties in the litigation,” (2) “the delay of the moving party in seeking an amendment
 22   to his pleadings,” (3) “the motive that the moving party has in seeking such
 23   amendment,” (4) “the closeness of the relationship between the new and the old
 24   parties,” (5) “the effect of an amendment on the court's jurisdiction,” and (6) “the
 25   new party's notice of the pending action.” Id. Like the policy in favor of freely
 26   granting leave to amend under Rule 15, the standard for permissive joinder under
 27   Rule 20 “is to be construed liberally.” League to Save Lake Tahoe, 558 F.2d at 917.
 28   ///

                                                –4–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1256 Page 5 of 12




  1                                            III.
  2                                      DISCUSSION
  3          As noted above, the Court must analyze Plaintiff’s motion for leave to amend
  4   the complaint to add parties under both Rule 15 and Rule 20. See Desert Empire
  5   Bank, 623 F.2d at 1374. Each rule is addressed below.
  6          A. Rule 15(a)
  7          The Court begins its analysis with a presumption in favor of granting Plaintiff
  8   leave to amend. See Eminence Capital, 316 F.3d at 1052 (“Absent prejudice, or a
  9   strong showing of any of the remaining Foman factors, there exists a presumption
 10   under Rule 15(a) in favor of granting leave to amend”). Defendants bear the burden
 11   of overcoming this presumption. See DCD Programs, 833 F.2d at 187 (“The party
 12   opposing amendment bears the burden of showing prejudice.”)
 13          Defendants fail to meet this burden. Defendants do not allege bad faith, and
 14   there were no previous amendments to the complaint. As to the remaining three
 15   factors, the Court finds that Defendants do not sufficiently demonstrate that undue
 16   delay, futility, or prejudice would result from granting leave to amend the complaint
 17   in this case.
 18          1. Undue Delay
 19          Defendants argue that Plaintiff unduly delayed in moving for leave to amend
 20   the complaint because she “knew or should have known the facts and theories raised
 21   by the amendment in the original pleading.”          (ECF No. 22 at 18 (quoting
 22   AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 954 (9th Cir. 2006).)
 23   Defendants cite an email between Plaintiff and her former employer, California
 24   Sportservice, Inc., to show that she was aware of the basis to add San Diego
 25   Sportservice as a defendant as far back as 2016. (Id. (citing ECF No. 19-2, 108–
 26   113).) Plaintiff, by contrast, argues that she was not aware of the basis to add San
 27   Diego Sportservice as a defendant until after receiving Defendants’ discovery
 28   responses from Defendants and undergoing a deposition in September 2020. (ECF

                                               –5–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1257 Page 6 of 12




  1   No. 19-1 at 7–8.)
  2         Defendants’ argument here fails. The Court finds that the emails Defendants
  3   cite do not clearly indicate that San Diego Sportservice ran the Qualcomm Stadium
  4   operation. While two emails contain text reading “San Diego Sportservice,” the text
  5   immediately following that line reads “Delaware North.” (ECF No. 19-2 at 110,
  6   112.) The emails are all from addresses with a Delaware North domain name and
  7   instruct Plaintiff to contact another party with a Delaware North email address to
  8   accept work at the Stadium. (Id. at 108–113.) One of the emails asks Plaintiff to
  9   work at the Stadium without any reference to San Diego Sportservice. (Id. at 108–
 10   109.) A reasonable recipient of these emails would not be expected to understand
 11   that the relevant operations at Qualcomm Stadium were run by an entity separate
 12   from Delaware North called San Diego Sportservice. Therefore, the Court finds that
 13   Plaintiff was not on notice of the facts raised by the amendment as to San Diego
 14   Sportservice until she received Defendant’s discovery responses.
 15         Furthermore, Plaintiff filed her motion for leave to amend before the deadline
 16   to amend the pleadings—only five months after filing the initial complaint and one
 17   month after learning about San Diego Sportservice’s role at Qualcomm Stadium.
 18   This does not constitute undue delay in moving for leave to add San Diego
 19   Sportservice as a defendant in this action.
 20         Defendants do not argue that the addition of Mr. Geraci was unduly delayed.
 21   Because the burden to demonstrate undue delay lies with Defendant, the Court finds
 22   that this factor weighs in favor of granting leave to amend.
 23         2. Futility
 24         Defendants further argue that allowing Plaintiff to amend the complaint to add
 25   San Diego Sportservice as a defendant to this action would be futile because Plaintiff
 26   has not “allege[d] some specific facts such as whether [it] pays [her] salary and taxes,
 27   owns the equipment necessary for [her] to perform [her] job, has authority to hire,
 28   train, fire, or discipline [her], or has discretion to set [her] salary.” (ECF No. 22 at

                                                –6–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1258 Page 7 of 12




  1   16 (quoting Perez v. DNC Parks & Resorts at Sequoia, Inc., 2020 WL 4344911, at
  2   * 3 (E.D. Cal. July 29, 2020).) However, “[a] proposed amendment is futile only if
  3   no set of facts can be proved under the amendment to the pleadings that would
  4   constitute a valid and sufficient claim or defense.” Miller v. Rykoff-Sexton, Inc., 845
  5   F.2d 209, 214 (9th Cir. 1988). Case law indicates that where there is a colorable
  6   claim, courts must grant leave to amend. See DCD Programs, 833 F.2d at 188.
  7   Here, for example, Plaintiff seeks leave to amend the complaint to allege that she
  8   worked for San Diego Sportservice without receiving legally required meal periods
  9   and compensation for time spent going through mandatory security screening. These
 10   are colorable claims. Therefore, Plaintiff’s amendment would not be futile.
 11         Defendants also argue that adding Ross Geraci as a plaintiff would be futile
 12   for three reasons. First, they assert that Geraci’s rights to assert claims under Labor
 13   Code 226 and PAGA are time-barred. (ECF No. 22 at 19.) However, as Plaintiff
 14   notes in her Reply, the FAC does not add Geraci as a plaintiff for those causes of
 15   action. (ECF No. 24 at 10; ECF No. 19-2 at 30–31, 34–35.) A claim that is not made
 16   cannot be found to be futile.
 17         Second, Defendants contend that Geraci does not have standing to seek
 18   injunctive relief because he is no longer employed by Defendants. (ECF No. 22 at
 19   19.) Defendants rely on a Ninth Circuit decision in which the court found that two
 20   former employees lacked standing to seek injunctive relief. (Id. (citing Ellis v.
 21   Costco Wholesale Corp., 657 F.3d 970, 986 (9th Cir. 2011).) That case arose under
 22   federal employment discrimination law. Ellis, 657 F.3d at 974, 977. By contrast,
 23   the present case arises under California’s Unfair Competition Law (“UCL”), Ca.
 24   Bus. & Prof. Code § 17200, et seq. (ECF No. 19-2 at 35.) The UCL provides that
 25   “Any person who engages, has engaged, or proposes to engage in unfair competition
 26   may be enjoined in any court of competent jurisdiction.” § 17203. It further
 27   specifies that any “person who has suffered injury in fact and has lost money or
 28   property as a result of the unfair competition” has standing to “pursue representative

                                                –7–                     20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1259 Page 8 of 12




  1   claims or relief on behalf of others.” Id.; § 17204. This Court has held former
  2   employees may bring claims for injunctive relief under the UCL. See Rosenberg v.
  3   Renal Advantage, Inc., 2013 WL 3205426, at *10 (S.D. Cal. June 24, 2013) (citing
  4   Cortez v. Purolator Air Filtration Prods. Co., 23 Cal.4th 163, 169 (2000)). The
  5   Court therefore finds that Geraci’s claim for equitable relief under the UCL is not
  6   futile.
  7             Third, Defendants argue that the proposed FAC lacks facts sufficient to
  8   support a claim for relief by Geraci under the Fed. R. Civ. P. 8 pleading standards
  9   set forth in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007).
 10   However, the motion before the court is not a motion to dismiss. “Ordinarily, courts
 11   will defer consideration of challenges to the merits of a proposed amended pleading
 12   until after leave to amend is granted and the amended pleading is filed.” Contasti v.
 13   City of Solana Beach, 2010 WL 318404, at *2 (S.D. Cal. Jan. 20, 2010)
 14   (quoting Netbula v. Distinct Corp., 212 F.R.D. 534, 539 (N.D. Cal. 2003)).
 15   Accordingly, the Court declines to address this argument on the present motion.
 16             3. Prejudice
 17             “‘Prejudice,’ in the context of a motion for leave to amend, means ‘undue
 18   difficultly in prosecuting a lawsuit as a result of a change in tactics or theories on the
 19   part of the other party.’” Wizards of the Coast LLC v. Cryptozoic Entm’t LLC, 309
 20   F.R.D. 645, 652 (W.D. Wash. 2015) (quoting Deakyne v. Cmmsrs. of Lewes, 416
 21   F.2d 290, 300 (3d Cir. 1969). “To justify denying leave to amend, the prejudice to
 22   the non-moving party must be ‘substantial.’” Id.
 23             Defendants argue that the adding San Diego Sportservice would unduly
 24   prejudice them by “driving up litigation costs” and “causing delays in the case.”
 25   (ECF No. 22 at 17.) Defendants claim that all the discovery in the case would have
 26   to be repeated if Plaintiff is permitted to add San Diego Sportsetvice as a defendant.
 27   (Id.) That is not correct. While new discovery will certainly be propounded, it seems
 28   likely that most of the new discovery obligations arising out of this addition would

                                                 –8–                       20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1260 Page 9 of 12




  1   implicate San Diego Sportservice, not the Defendants named in the original
  2   complaint. Defendants also claim that granting leave to amend would cause delays.
  3   This may be the case, but “delay alone is not sufficient to establish prejudice, nor is
  4   a need for additional discovery.”       Wizards of the Coast, 309 F.R.D. at 652
  5   (citing Amersham Pharmacia Biotech, Inc. v. Perkin–Elmer Corp., 190 F.R.D. 644,
  6   648 (N.D. Cal. 2000)). The Court is not convinced that allowing Plaintiff to amend
  7   the complaint to add San Diego Sportservice as a party would substantially prejudice
  8   Defendants.
  9         Defendants have failed to overcome the presumption in favor of leave to
 10   amend. Therefore, leave should be granted so long as the proposed amendment
 11   conforms to the requirements of Rule 20.
 12         B.      Rule 20
 13         Defendants argue that Plaintiff’s failure to notice and address Rule 20 in her
 14   motion renders the motion procedurally defective and creates grounds for denial.
 15   (ECF. 22 at 13.) They cite two unpublished district court positions in support of this
 16   proposition. (Id. (citing Boulton v. Am. Transfer Servs., Inc., 2016 WL 164316, at
 17   *4 (S.D. Cal. Jan. 13, 2016); Ellsworth v. Prison Health Servs., Inc., 2012 WL
 18   1107754, at * 3 (D. Ariz. Mar. 31, 2012)).) However, the strong policies favoring
 19   amendment under Rule 15 and joinder under Rule 20 counsel against Defendants’
 20   invitation and suggest the Court ought to evaluate the merits of Plaintiff’s motion,
 21   particularly since Defendants have had an opportunity to fully brief the issues. See
 22   League to Save Lake Tahoe, 558 F.2d at 917 (“[Rule 20] is to be construed liberally
 23   in order to promote trial convenience and to expedite the final determination of
 24   disputes, thereby preventing multiple lawsuits”). It is therefore appropriate to
 25   consider whether the addition of parties here satisfies the requirements of Rule 20.
 26         1. Same Transaction or Occurrence
 27         Under Rule 20, parties may be joined only where a right to relief asserted by,
 28   or against, each plaintiff or defendant relates to or arises out of the same transaction

                                                –9–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1261 Page 10 of 12




  1    or occurrence, or series of transactions or occurrences. Fed. R. Civ. P. 20(a)(1)(A)
  2    and (a)(2)(A).    There is no hard and fast rule for determining whether this
  3    requirement has been satisfied; courts evaluate such questions on a case-by-case
  4    basis. Mosley v. General Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974). “The
  5    Ninth Circuit has interpreted the phrase ‘same transaction, occurrence, or series of
  6    transactions or occurrences' to require a degree of factual commonality underlying
  7    the claims.” Bravado Int'l Grp. Merch. Servs. v. Cha, 2010 WL 2650432, at *4
  8    (C.D. Cal. Jun.30, 2010) (citing Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th
  9    Cir. 1997)). Some courts have held that “Rule 20 simply requires ‘related activities’
 10    and ‘similarity in the factual background of a claim.’” Maranon v. Santa Clara
 11    Stadium Authority, 2017 WL 1436115, at *2 (N.D. Cal. Apr. 24, 2017)
 12    (quoting Jacques v. Hyatt Corp., 2012 WL 3010969, at *3 (N.D. Cal. July 23,
 13    2012)).
 14          The Court is satisfied that Plaintiff’s allegations against Defendants and San
 15    Diego Sportservice arise out of the same series of transactions or occurrences. The
 16    proposed FAC alleges that Defendants and San Diego Sportservice had a joint-
 17    employer relationship with Plaintiff. (ECF No. 19-2 at 7.) Plaintiff further alleges
 18    that Defendants and San Diego Sportservice both failed to pay Plaintiff for time
 19    spent “waiting in line and going through mandatory security checks when Non-
 20    Exempt Employees enter and exit the work facility [and] waiting in line to access
 21    time clocks” in violation of state law (Id. at 7, 20–21, 23.) The allegations of joint-
 22    employer status and unlawful employment activity by Defendants and San Diego
 23    Sportservice, sufficiently allege similar and related activities to meet this
 24    requirement.
 25          The proposed FAC further alleges that Geraci was subjected to many of the
 26    same policies as Plaintiff. Defendants do not contest that the allegations against
 27    Geraci arise out of the same series of transactions or occurrences as Plaintiff’s
 28    claims.   The Court therefore finds that Geraci’s allegations also satisfy the

                                                – 10 –                   20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1262 Page 11 of 12




  1    requirements of Rule 20(a)(1)(A).
  2          2. Common Question of Law or Fact
  3          Under Rule 20, adding a party to an action also requires that some question of
  4    law or fact common to all parties must arise in the action. Fed. R. Civ. P. 20(a)(1)(B)
  5    and (a)(2)(B). This requirement only requires one common question. See Rush v.
  6    Sport Chalet, Inc., 779 F.3d 973, 974 (9th Cir. 2015). Here, Plaintiff points to
  7    several common questions that relate to all parties, including San Diego Sportservice
  8    and Geraci: “(1) whether the time employees spend undergoing the security
  9    procedures is compensable time under California law; (2) whether the security
 10    procedures infringe on employees’ meal period time thereby depriving employees
 11    of lawful meal periods under California law; and (3) whether the security procedures
 12    infringe on employees’ rest period time thereby depriving employees of lawful rest
 13    periods under California law.” (ECF No. 24 at 13.) The Court finds that all three of
 14    these questions would be common to all parties were San Diego SportService and
 15    Geraci to be joined in this action.
 16          3. Fundamental Fairness Factors
 17          Finally, as Defendants note in their Opposition, joinder of parties must
 18    comport with principles of fundamental fairness. (ECF No. 22 at 10 (citing Desert
 19    Empire Bank, 623 F.2d at 1375).) Several of these factors overlap with the factors
 20    used to determine whether granting leave to amend is proper. The Court has already
 21    applied those factors to the proposed FAC, so it will not do so again here.
 22          Three yet unexamined factors remain: (1) “the closeness of the relationship
 23    between the new and the old parties,” (2) “the effect of an amendment on the court's
 24    jurisdiction,” and (3) “the new party's notice of the pending action.” Desert Empire
 25    Bank, 623 F.2d at 1375. While Defendants raise the issue that the Court must
 26    consider these factors, they do not specifically contest whether they have been
 27    satisfied. In her Reply, however, Plaintiff argues that these factors favor joinder.
 28    (ECF No. 24 at 13–14.) The Court agrees. The new and old parties are close. San

                                                – 11 –                   20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 42 Filed 03/04/21 PageID.1263 Page 12 of 12




  1    Diego Sportservice and Defendant California Sportservice are subsidiaries of
  2    Defendant Delaware North Sportservice, and Plaintiff and Geracci are former co-
  3    workers. The Court’s jurisdiction appears unaffected by the addition of the new
  4    parties. And the close relationship between San Diego Sportservice and Defendants
  5    indicates it is likely on notice of this action.
  6                                                IV.
  7                                        CONCLUSION
  8           For the foregoing reasons, Plaintiff’s motion for leave to amend is granted.
  9           IT IS SO ORDERED.
 10    Dated: March 4, 2021
 11                                                       __________________________
 12                                                       Hon. Dana M. Sabraw
                                                          Unites States Chief District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  – 12 –                      20-cv-1258 DMS (BLM)
